Case 2:19-cr-00261-CB Document 2 Filed 08/26/19 Page 1 of 4

UNITED STATES OF AMERICA
Vv.

SHELBY SUMMER BROWN

- i gait Gale
e ems mS Es
4 Pe fers

 

IN THE UNITED STATES DISTRICT COURT AUS 2.6 Zuty

: FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

)

)

) Criminal No. | Q - QG |
)

5

INFORMATION MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Heidi M. Grogan, Assistant

United States Attorney for said District, and submits this Information Memorandum to the Court:

I. THE INFORMATION

A‘one-count Information was filed against the above-named defendant for alleged

violations of federal law:

COUNT

One

Two

_ OFFENSE/DATE

Coercion and Enticement of Any
Individual to Travel to Engage in
Illegal Sexual Activity

From on or about March 6, 2018

» until on or about March 14, 2018

. Conspiracy to Commit the Offense

of Coercion and Enticement of
Individual to Travel to Engage in

’ Illegal Sexual Activity

* From on or about March 6, 2018

til on or about March 14, 2018

TITLE/SECTION

18 U.S.C. §§ 2422(a) and 2

18 U.S.C § 371

 
Case 2:19-cr-00261-CB Document 2 Filed 08/26/19 Page 2 of 4

Il. ELEMENTS OF THE OFFENSE
A. As to Count 1:
In order for the crime of Coercion and Enticement of Any Individual to Travel to
Engage in Illegal Sexual Activity, in violation of 18 U.S.C. §§ 2422(a) and 2, to be established,
the government must prove all of the following essential elements beyond a reasonable doubt:

1. That the defendant knowingly persuaded, induced, enticed, or coerced any

~

individual to travel in interstate or foreign commerce, or attempted to do so; and
2. That the defendant intended the individual to engage in prostitution or any

sexual activity for which any person could be charged with a criminal offense.

} Title 18, United States:Code, Section 2422(a).

. B. As to Count 2:

In order for the crime of Conspiracy to Commit the Offense of Coercion and
Enticement of Any Individual to Travel to Engage in Illegal. Sexual Activity, in violation of 18
U.S.C. § 371 to be established, the government must prove all of the following essential elements
beyond a reasonéble doubt: |

1: That two or more persons agreed to commit an offense against the United

States, as charged in the Indictment; |

2.. That Shelby Summer Brown was a party to or member of that agreement;

3. That Shelby Summer Brown joined the agreement or conspiracy knowing
of its objective t' commit offense against the United States and intending to join together with at _
least one other alleged conspirator to achieve that obj ective: that is, that Shelby Summer Brown
and at least one other alleged conspirator shared a unity of purpose and the intent to achieve a
common goal or dbjectives, to commit an offense against the United States; and

4). That at some time during the existence of the agreement or conspiracy, at

 
‘\
Case.2:19-cr-00261-CB Document 2 Filed 08/26/19 Page 3 of 4

least one of its members performed an overt act in order to further the objectives of the
agreement. ;

)

Third Circuit Model Criminal Jury Instruction 6.18.371A.

II. PENALTIES

A. As to Count 1: Coercion and Enticement of Any Individual to Travel
to Engage in Iegal Sexual Activity (18 U.S.C. § 2422(a) and § 2):

1. Imprisonment of not more than twenty (20) years (18 U.S.C. § 2422(a)).

2. A fine of not more than $250,000.00 (18 U.S.C. §3571(b)G)).

3, Supervised release for any term of years not less than 5, or life (18 U.S.C.
§ 3583(k)).

4. Any or all of the above.

B. As to Count 2: Conspiracy to Commit the Offense of Coercion and
Enticement of ‘Any Individual to Travel to Engage in Illegal Sexual Activity (18 U.S.C.
§ 371):
1, Imprisonment of more than 5 years (18 U.S.C. § 371).
2: A fine not more than the greater of:
(a) $250,000 (18 U.S.C. § 3571(b)(3));

x /

(b) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));

3: a term of supervised release of not more than three (3) years (18 U.S.C.

§ 3583);
4, Any or all of the above.

 
Case.2:19-cr-00261-CB Document 2 Filed 08/26/19 Page 4 of 4

’ IV. MANDATORY SPECIAL ASSESSMENT

A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
dn additional special assessment of $5,000.00 must be imposed as the offense was
committed after May 29, 2015 and the offense is located within Chapter 117 of Title 18, United
States Code. 18 U.S.C. § 3014(a).
. V. RESTITUTION

Restitution may be required in this case as to Counts One and Two, together with
any authorized penalty, as part of the defendant’s sentence pursuant to 18 U.S.C. §§ 3663,
3663A, and 3664.

VI. FORFEITURE

As set forth in the Information, forfeiture may be applicable in this case.

pat

: Respectfully submitted,

SCOTT W. BRADY
United States Attorney

 

 

OO Assistant U.S. Attorney
fe . PA ID No. 203184

 
